Exhibit 10.1

FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT

THIS FIRST AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “Amendment”), dated as
of June 19, 2020, is by and among ONCOR ELECTRIC DELIVERY COMPANY LLC, a
Delaware limited liability company (the “Borrower”), the Lenders (as defined
below) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent on
behalf of the Lenders under the Credit Agreement (as hereinafter defined) (in
such capacity, the “Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the banks and financial institutions party thereto (the
“Lenders”) and the Agent are parties to that certain Term Loan Credit Agreement,
dated as of March 23, 2020 (as amended, modified, extended, restated, replaced,
or supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement; and

WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 Deleted Definitions and Exhibit. The definitions of “Extension Fee” and
“Facility Extension Request” set forth in Section 1.01 of the Credit Agreement
are hereby deleted in their entirety, and Exhibit F to the Credit Agreement is
hereby deleted in its entirety.

1.2 Amendment to Definition of Applicable Margin. The definition of Applicable
Margin set forth in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“Applicable Margin” shall mean, (a) if an ABR Loan, zero percent (0.00%) per
annum and (y) if a Eurodollar Loan, nine hundred-fifty thousandths of one
percent (0.950%) per annum. At any time an Event of Default has occurred and is
continuing, the Applicable Margins set forth above shall be increased by 2.00%
with respect to overdue principal.

1.3 Amendment to Definition of Funding Availability Period. The reference to
“July 21, 2020” appearing in clause (iii) of the definition of Funding
Availability Period set forth in Section 1.01 of the Credit Agreement is hereby
amended to read “August 7, 2020.”

1.4 Amendment to Definition of Stated Maturity Date. The definition of Stated
Maturity Date set forth in Section 1.01 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“Stated Maturity Date” shall mean June 30, 2021.



--------------------------------------------------------------------------------

1.5 Amendment to Section 2.22. Section 2.22 of the Credit Agreement is hereby
deleted in its entirety.

1.6 Amendment to Section 8.08. Subclause (i) appearing in the proviso contained
in clause (b) of Section 8.08 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

(i) decrease the principal amount of, or extend the maturity of or any scheduled
principal payment date or date for the payment of any interest on, any Loan or
date for the payment of any fee, or waive or excuse any such payment or any part
thereof, or decrease the rate of interest on any Loan, without the prior written
consent of each Lender affected thereby (other than waivers of the default rate
of interest),

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (the “Amendment Effective Date”) upon satisfaction of the
following conditions (in each case, in form and substance reasonably acceptable
to the Agent):

(a) Executed Amendment. The Agent shall have received a copy of this Amendment
duly executed by the Borrower, the Lenders and the Agent.

(b) Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.

(c) Fees and Expenses. The Agent shall have received from the Borrower such
out-of-pocket fees and expenses (including legal fees and expenses) incurred in
connection with this Amendment.

ARTICLE III

MISCELLANEOUS

3.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Credit Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

3.2 Representations and Warranties of Loan Parties. The Borrower represents and
warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

2



--------------------------------------------------------------------------------

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by the
Borrower of this Amendment.

(d) At the time of and immediately after giving effect to this Amendment, the
representations and warranties contained in Article III of the Credit Agreement
shall (i) with respect to representations and warranties that contain a
materiality qualification, be true and correct and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
be true and correct in all material respects, in each case described in clauses
(i) and (ii) above, on and as of the date of this Amendment as if made on and as
of such date except for any representation or warranty made as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date.

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or Event of Default.

(f) The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.

3.3 Reaffirmation of Obligations. The Borrower hereby ratifies the Credit
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Credit Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its Obligations.

3.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.

3.5 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable and documented fees and
expenses of the Agent’s legal counsel.

3.6 Further Assurances. The Borrower agree to promptly take such action, upon
the reasonable request of the Agent, as is necessary to carry out the intent of
this Amendment.

3.7 Entirety. This Amendment and the other Credit Documents embody the entire
agreement and understanding among the parties hereto and supersede all prior
agreements and understandings, oral or written, if any, relating to the subject
matter hereof.

3.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

3.9 No Actions, Claims, Etc. As of the date hereof, the Borrower hereby
acknowledges and confirms that it has no knowledge of any actions, causes of
action, claims, demands, damages and liabilities of whatever kind or nature, in
law or in equity, against the Agent, the Lenders, or the Agent’s or the Lenders’
respective officers, employees, representatives, agents, counsel or directors
arising from any action by such Persons, or failure of such Persons to act under
the Credit Agreement on or prior to the date hereof.

 

3



--------------------------------------------------------------------------------

3.10 CHOICE OF LAW. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

3.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

3.12 Consent to Jurisdiction; Service of Process; Waiver of Venue; Waiver of
Jury Trial. The jurisdiction, venue, and waiver of jury trial provisions set
forth in Sections 8.15 and 8.19 of the Credit Agreement are hereby incorporated
by reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

4



--------------------------------------------------------------------------------

ONCOR ELECTRICAL DELIVERY COMPANY

FIRST AMENDMENT TO CREDIT AGREEMENT

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:    

ONCOR ELECTRIC DELIVERY COMPANY LLC,

as Borrower

 

By:

 

/s/ Kevin R. Fease

  Name:   Kevin R. Fease   Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

ONCOR ELECTRICAL DELIVERY COMPANY

FIRST AMENDMENT TO CREDIT AGREEMENT

 

AGENT:    

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent and a Lender

 

By:

 

/s/ Patrick Engel

  Name:   Patrick Engel   Title:   Managing Director



--------------------------------------------------------------------------------

ONCOR ELECTRICAL DELIVERY COMPANY

FIRST AMENDMENT TO CREDIT AGREEMENT

 

LENDERS:    

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

 

By:

 

/s/ John M. Eyerman

 

Name:

 

John M. Eyerman

 

Title:

 

Senior Vice President



--------------------------------------------------------------------------------

ONCOR ELECTRICAL DELIVERY COMPANY

FIRST AMENDMENT TO CREDIT AGREEMENT

 

LENDERS:    

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

 

By:

 

/s/ Katie Lee

 

Name:

 

Katie Lee

 

Title:

 

Director